Citation Nr: 1312904	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  10-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction in the disability rating for bilateral hearing loss from 40 percent to 30 percent effective July 1, 2009 was proper, to include whether an increased rating is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and D.C.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty for training from February 1960 to August 1960, and on active duty from October 1962 to November 1962 and from November 1990 to June 1991.  The Veteran had additional National Guard service sufficient for retirement in October 1997.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A travel board hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2012.  At that time, the record was held open for additional evidence.  The Veteran subsequently submitted evidence with a waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2012).  

The Board notes that the matter of the reduction in the assigned disability rating for the Veteran's hearing loss does not necessarily include a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper).

In this case, however, the RO denied an evaluation greater than 30 percent for bilateral hearing loss in August 2009, which was post-reduction.  In October 2009, the Veteran submitted a notice of disagreement with this decision.  While a statement of the case separately addressing a claim for increase was not furnished, this issue was essentially discussed in the April 2010 statement of the case on the reduction issue.  That is, it included the laws and regulations pertaining to increase for hearing loss and indicated that higher evaluations were assigned for more severe hearing impairment.  Throughout the appeal, the Veteran has asserted entitlement to an increased evaluation and at the travel board hearing, the VLJ stated that the issue was whether the reduction was proper and whether there was an increased rating as part of that.  Accordingly, the Board has phrased the issue as stated above.  See Percy v. Shinseki, 23 Vet. App. (2009) (by treating an issue as part of an appeal, VA waived any objections to the adequacy of the appeal with respect to that issue). 

The Virtual VA eFolder has been reviewed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In November 2008, the RO proposed to reduce the evaluation for bilateral hearing loss to 30 percent.  The Veteran was appropriately notified of the proposed reduction.  

2.  In April 2009, the RO reduced the evaluation for bilateral hearing loss to 30 percent effective July 1, 2009; the 40 percent evaluation was in effect for more than 5 years.  

3.  The evidence is in relative equipoise as to whether there was sustained improvement in the Veteran's bilateral hearing loss under the ordinary conditions of life.  

4.  Numeric designations for hearing impairment based on examinations throughout the appeal period do not support an evaluation greater than 40 percent.


CONCLUSIONS OF LAW

1.  The reduction in the rating assigned for bilateral hearing loss from 40 percent to 30 percent, effective July 1, 2009, was not proper; restoration is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2012).  

2.  The criteria for an evaluation greater than 40 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board acknowledges VA's duties to notify and to assist pursuant to the VCAA. See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  The regulations pertaining to the reduction of evaluations for compensation contain certain notification and due process requirements.  38 C.F.R. § 3.105(e), (i).  In light of the favorable decision to restore the 40 percent evaluation, to the extent the VCAA is applicable to this issue, the Board concludes that any errors in the timing or content of VCAA notice or assistance is moot. 

Regarding the claim for increase, the Board finds that the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in May 2006 and July 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  These letters also provided notice of how disability ratings and effective dates are determined.  As discussed above, this issue was essentially readjudicated in the April 2010 statement of the case.  A supplemental statement of the case was issued in October 2011. 

VA has also satisfied its duty to assist.  The claims folder contains available service treatment records, VA medical records, and private medical records.
 
The Veteran was provided VA examinations in July 2006, July 2008, July 2009, and October 2011.  The various examinations adequately addressed the functional impairment associated with the Veteran's hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The Board acknowledges that the claims folder was not available for review.  Notwithstanding, and as discussed below, the evaluation of hearing impairment involves a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Prinicipi, 3 Vet. App. 345 (1992).  Having the claims file available for review would not change the results of the audiometric testing.  As such, it is the Board's opinion that these examinations are adequate for determining whether an increase is warranted.  

The Board has considered the Veteran's testimony that his hearing has gotten worse and not improved.  The Veteran was last examined less than 2 years ago and there is no objective evidence of any significant worsening since that time.  Under the circumstances of this case, additional examination is not needed.  

On review, the Veteran was provided the opportunity to present pertinent evidence and testimony.  There is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Factual Background

In March 2003, the RO granted service connection for bilateral hearing loss and assigned a 20 percent evaluation from July 10, 1998 and a 40 percent evaluation from February 13, 2003.  

The 40 percent evaluation, which the Veteran is seeking to have restored, was initially assigned based on a February 2003 VA examination.  At that time, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
65
70
75
LEFT
70
75
75
70
75

Puretone threshold average was 70 in the right ear and 73.5 in the left ear.  Speech recognition scores using the Maryland CNC word list were 62 percent for the right ear and 60 percent for the left ear.  The examiner noted moderate to severe sensorineural hearing loss bilaterally with poor speech discrimination scores.  

VA outpatient records show the Veteran was seen in audiology in April 2004.  At that time, he reported a decrease in speech understanding.  Assessment included moderate to severe sensorineural hearing loss.  Poor speech scores.  Results were consistent with the 2003 exam.

In March 2006, the Veteran presented to VA audiology and indicated he was interested in new hearing aids.  He reported no changes in hearing.  Assessment included profound to severe sensorineural hearing loss with poor speech discrimination.  The examiner noted a decrease in hearing at 250 Hertz for both ears compared to the last audiogram.  The same day, the Veteran submitted a claim for increase.  He noted that he had ordered new hearing aids due to a worsening of his hearing.  

On VA examination in July 2006, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
70
65
70
LEFT
70
65
60
65
65

Puretone threshold average was 67.5 in the right ear and 63.75 in the left ear.  Speech recognition scores using the Maryland CNC word list were 68 percent for the right ear and 56 percent for the left ear.  The Veteran reported difficulty understanding in most situations and the examiner described his hearing loss as severe.  

In December 2006, the RO continued the 40 percent evaluation for hearing loss.  At that time, it was noted that recent evidence showed improvement, but sustained improvement had not been definitively established.  The Veteran disagreed with this decision and a statement of the case was issued.  He did not, however, file a VA Form 9.  

VA audiology note dated in January 2007 indicates that the Veteran noticed a recent decline in hearing.  Otoscopy revealed bilateral cerumen impaction which explains why he felt his hearing had changed.  Air conduction thresholds indicated a severe bilateral hearing loss.  There were no significant changes in air conduction thresholds since he was last tested in July 2006.  

A May 2007 deferral indicates that the code sheet was amended to reflect a future examination date of May 2008.  

A VA examination was conducted in July 2008.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
70
70
70
75
LEFT
75
70
65
70
70

Puretone threshold average was 71.25 in the right ear and 68.75 in the left ear.  Speech recognition scores using the Maryland CNC word list were 64 percent for the right ear and 76 percent for the left ear.  The Veteran reported difficulty understanding speech in all listening environments.  Diagnosis was severe/moderately-severe, essentially flat sensorineural hearing loss.  

In November 2008, the RO proposed to reduce the evaluation for bilateral hearing loss to 30 percent.  The Veteran was notified of the proposed reduction by letter dated November 18, 2008.  

In April 2009, the RO decreased the evaluation for bilateral hearing loss to 30 percent effective July 1, 2009.  The Veteran disagreed with the decision and subsequently perfected this appeal.  

On VA examination in July 2009, puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
75
75
75
80
LEFT
75
70
70
70
70

Puretone threshold average was 76.25 in the right ear and 70 in the left ear.  Speech recognition scores using the Maryland CNC word list were 72 percent for the right ear and 72 percent for the left ear.  Diagnosis was essentially a severe sensorineural hearing loss with fair speech scores bilaterally.  Results were consistent with those in July 2008.  

The Veteran was evaluated by a private ear, nose, and throat physician, Dr. L., on May 7, 2010.  The Veteran underwent audiometric testing at that time, which demonstrated moderate to severe sensorineural hearing loss in both ears.  The physician stated that the Veteran's hearing loss was significantly worse than the hearing loss demonstrated on the VA audiogram in 2009.  He underwent another private audiogram on May 17, 2010.  

The Veteran most recently underwent a VA examination in October 2011.  Puretone thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
80
75
75
80
LEFT
90
75
70
70
70
  
Puretone threshold average was 78 in the right ear and 71in the left ear.  Speech recognition scores using the Maryland CNC word list were 64 percent for the right ear and 76 percent for the left ear.  The Veteran stated that his hearing loss makes it difficult to understand others particularly when in noise and he has this trouble even with hearing aids.  

At the hearing, the Veteran testified that he did not feel his hearing loss had improved, but rather, that it had gotten worse.  He reported the use of hearing aids for 10 years and that he had recently gotten new ones.  His spouse testified that you have to repeat everything to him 2-3 times and that he cannot hear on the phone.  

Laws and Regulations

Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).

Additional procedural safeguards apply to ratings which have been in effect for long periods at the same level (5 years or more).  38 C.F.R. § 3.344(c).

For example, the provisions of 38 C.F.R. § 3.344(a) require a review of the entire record of examinations and the medical-industrial history to ascertain whether the recent examination was full and complete.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Ratings will not be reduced on any one examination, except where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated, and it is reasonably certain that any material improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); see also Brown v. Brown, 5 Vet. App. 413 (1993).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims (Court) held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann. 

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the puretone threshold average.  38 C.F.R. § 4.85(b). 

Table VIa (Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average) is used to determine a Roman numeral designation for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c). 

When the puretone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a). 

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b). 

Analysis

Propriety of reduction

By correspondence dated in November 2008, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence and/or request a hearing.  The reduction was made effective July 1, 2009, no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e). 

In this case, the 40 percent evaluation for bilateral hearing loss had been in effect for more than 5 years (from February 2003 to July 2009) and additional procedural safeguards, as set forth in 38 C.F.R. § 3.344 are for application.  

The Board observes that the 40 percent evaluation was assigned based on the February 2003 examination, which included review of the claims folder.  Subsequent examinations did not include review of the claims folder and the representative argues that these examinations were not full and complete.  The Board acknowledges these contentions, but as discussed above, does not find claims folder review necessary in this case.  Additionally, the Veteran was provided multiple examinations during the appeal period, which recorded his contentions, discussed relevant history, and included audiometric findings and speech discrimination scores.  

In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  See Dofflemeyer.  In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992). 

For purposes of this discussion, the Board observes that an exceptional pattern of hearing loss (puretone threshold at each of the four specified frequencies of 55 decibels or more) was shown in both ears on all referenced examinations.  Thus, the Board will consider both Table VI and Table VIa and apply whichever results in the higher numeral.  See 38 C.F.R. § 4.86(a).  

Based on the audiometric findings on VA examination in February 2003, under Table VI, the Veteran had level VII hearing bilaterally.  Under Table VIa, he had level VI hearing bilaterally.  Level VII hearing bilaterally corresponds to a 40 percent evaluation.  

Based on the audiometric findings on VA examination in July 2006, under Table VI, the Veteran had level VI hearing on the right and level VII hearing on the left.  Under Table VIa, he had level V hearing bilaterally.  Level VI and level VII hearing corresponds to a 30 percent evaluation.  

Based on the audiometric findings on VA examination in July 2008, under Table VI, the Veteran had level VII hearing on the right and level IV hearing on the left.  Under Table VIa, he had level VI hearing on the right and level V hearing on the left.  Level VII and level V hearing corresponds to a 30 percent evaluation.  

Based on the audiometric findings on VA examination in July 2009, the Veteran had level VI hearing in both ears under Table VI and Table VIa.  Level VI hearing bilaterally corresponds to a 30 percent evaluation.  

Based on the audiometric findings on VA examination in October 2011, under Table VI, the Veteran had level VII hearing on the right and level IV hearing on the left.  Under Table VIa, he had level VII hearing on the right and level VI hearing on the left.  Level VII and level VI hearing corresponds to a 30 percent evaluation.  

In March 2013, the representative argued that the VA examinations of record do not demonstrate sustained improvement.  First, the representative argues that the VA examinations have consistently failed to provide the decibel level at which the testing was conducted.  They note that if the VA examiners were increasing the level of presentation of the tests then this does not demonstrate a sustained improvement, but rather demonstrates the need for increased volume during testing.  

The Board acknowledges this argument, but notes that all testing must be conducted in accordance with certain instructions to be valid for VA disability evaluation purposes.  38 C.F.R. § 4.85(a); see October 2011 Hearing Loss and Tinnitus Disability Benefit Questionnaire, section 1 (setting forth standard protocol, to include requirements for obtaining speech discrimination scores).  On review, the testing was conducted by VA audiologists and there is no indication that the results are somehow flawed or inaccurate for rating purposes.  

Second, the representative argues that a careful analysis of the individual VA examination results demonstrates that there is no overall sustained improvement and instead, there are fluctuations from examination to examination.  The representative further questioned how puretone threshold average could worsen, but speech discrimination improves.  In support of this argument, the March 2013 submission included a chart showing average puretone threshold and speech discrimination scores in each ear for each examination.  

As set forth above, a mechanical application of the audiometric findings on VA examinations in July 2006, July 2008, July 2009, and October 2011 to the rating schedule shows entitlement to only a 30 percent evaluation.  Nonetheless, various evidence weighs against finding sustained improvement in the Veteran's hearing loss disability, particularly under the ordinary conditions of life and work.  

In this regard, the Board agrees that the Veteran's puretone threshold average and speech discrimination scores vary throughout the appeal period and do not appear to show any consistent or sustained improvement.  For example, between the 2006 and 2008 examinations, the puretone threshold average worsened in each ear.  Speech discrimination was also worse on the right, but better on the left.  Between the 2008 and 2009 examinations, the puretone threshold average increased in both ears and the speech discrimination score was better on the right but worse on the left.  

Additionally, both VA examinations and outpatient records document the Veteran's reports of persistent hearing difficulties.  His hearing loss disability is repeatedly described as severe.  At the hearing, both he and his wife testified as to his hearing impairment and there was no suggestion of improvement.  Additionally, the May 2010 statement from Dr. L. suggests an increase in disability between 2009 and 2010.  

Considering the facts of this case, the evidence is at least in equipoise as to whether there is any sustained improvement and resolving reasonable doubt in the Veteran's favor, restoration of the 40 percent evaluation for bilateral hearing loss is granted.  

Increased evaluation

The Board acknowledges the Veteran's sincere belief that an increased rating is warranted.  As discussed, this decision restores the prior 40 percent evaluation for hearing loss.  However, the objective evidence as set forth above simply does not support an evaluation greater than 40 percent at any time during the appeal period.  See 38 C.F.R. § 4.86, Diagnostic Code 6100.  Staged ratings are not warranted.  Hart.

In making this determination the Board has considered the private May 2010 audiograms.  The May 7, 2010 audiogram shows speech discrimination of 52 percent on the right and 48 percent on the left.  The May 17, 2010 audiogram shows speech discrimination of 68 percent on the right and 60 percent on the left.  Both reports indicate that results were obtained at the most comfortable listening level (MCL).  There is no indication that the speech discrimination scores were obtained using the controlled speech discrimination test (Maryland CNC) as required by 38 C.F.R. § 4.85.  As such, these findings are not adequate for VA rating purposes.  Additional clarification of these reports is not needed.  Cf. Savage v. Shinseki, 24 Vet. App. 259 (2011).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the rating criteria for service-connected hearing loss reasonably represent the Veteran's disability level and symptomatology.  That is, the criteria consider his hearing impairment in terms of puretone threshold average and speech discrimination scores.  Higher schedular evaluations are available for greater hearing impairment.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is required.  Id.  In reaching this determination, the Board acknowledges that the Veteran is also service-connected for tinnitus and has considered Mittleider v. West, 11 Vet. App. 181 (1998).  The record does not show nor has the appellant expressly contended, that an extraschedular rating is warranted based on consideration of all of his service-connected symptomatology.  

Evidence of record does not suggest that the Veteran's hearing loss disability is of sufficient severity so as to produce unemployability.  The Board declines to infer a claim of entitlement to a total disability evaluation based on individual unemployability (TDIU) at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

A restoration of the 40 percent rating for bilateral hearing loss is granted.

Entitlement to a rating greater than 40 percent for bilateral hearing loss is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


